Citation Nr: 1536082	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory disability, including bronchitis and chronic obstructive pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active naval service from October 1955 to October 1959.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Buffalo, New York, which denied service connection for bronchitis.  

The issue of entitlement to service connection for bronchitis has been recharacterized to better reflect the evidence and the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).

In his April 2014 Substantive Appeal, the Veteran requested a hearing before the Board at his local RO regarding his claim for service connection for a respiratory disability; however, as a January 2015 note in the Veterans Benefits Management System (VBMS) indicates that he withdrew his request, it is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA must provide an examination when the record (1) contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; (2) indicates that the disability or signs and symptoms of disability may be associated with active service; and (3) does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Evidence that can "indicate" a current disability "may be associated" with military service includes, but is not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The record contains evidence that the Veteran may have been diagnosed with a respiratory disability since his July 7, 2011, claim.  Private treatment records from mid-to-late June 2011 show he complained of a chronic cough that persisted despite antibiotics as well as a low-grade fever.  The private physician, Dr. Karrokh, diagnosed the Veteran with COPD, but indicated that the Veteran reported not having been a smoker for the prior 40 years, and identified the Veteran's symptoms in June 2011 as symptoms of bronchitis.

The Veteran's service treatment records (STRs) indicate that his current symptoms of bronchitis may be associated with his in-service symptoms.  His STRs show treatment on several occasions for diagnoses including an upper respiratory infection, influenza, the common cold, and treatment for symptoms including a sore throat, cough, runny nose, chills, coryza, fever, myalgia, headache, and head congestion.  See November 1955 STR; December 1956 STRs; April 1957 STRs; September 1957 STRs; October 1957 STRs; January 1959 STRs; May 1959 STRs; August 1959 STRs; September 1959 STRs.

As the Board lacks the medical expertise necessary to provide a nexus opinion in this case, the record also does not contain sufficient evidence to make a decision on the Veteran's claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  VA must schedule the Veteran for an examination and obtain a medical nexus opinion.

Finally, VA treatment records dated from July 2011 through August 2011 are referenced in the March 2014 Statement of the Case, but are not associated with the claims folder.  The Veteran's complete VA treatment records must be obtained.  Clarification should also be undertaken to determine whether the Veteran wants to appear at a hearing before a Decision Review Officer (DRO) at the RO.  See Appeal Hearing Option Form, dated April 7, 2014.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran if he wants to appear at a hearing before a Decision Review Officer (DRO) at the RO.  See Appeal Hearing Option Form, dated April 7, 2014.  If so, schedule him for an appropriate hearing.

2.  As noted above, VA treatment records dated from July 2011 through August 2011 are referenced in the March 2014 Statement of the Case, but are not associated with the claims folder.  The Veteran's complete VA treatment records, to include these records, must be obtained and associated with the claims folder.  

3.  In an August 2011 statement, the Veteran stated that he had been treated for bronchitis 4 to 6 times a year for the past 50 years.  Please ask the Veteran to identify all of the medical care providers that have treated him for respiratory problems since he was separated from service in 1959 and make arrangements to obtain those records.

4.  After the above records have been obtained to the extent possible, schedule the Veteran for an appropriate examination to determine the nature and etiology of any respiratory disability, including bronchitis and COPD.  

The examiner should review the claims file, including this Remand, complete any necessary tests, and address the following:

a) Identify all current respiratory disabilities.  

b)  For each identified respiratory disability, opine as to:

i) whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, including in-service respiratory symptoms and diagnoses.  See November 1955 STR; December 1956 STRs; April 1957 STRs; September 1957 STRs; October 1957 STRs; January 1959 STRs; May 1959 STRs; August 1959 STRs; September 1959 STRs.

ii) whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's vaccination for influenza in September 1957 and apparent subsequent worsening of respiratory symptoms in October 1957.  See April 2014 Substantive Appeal; August 2011 Statement. 

In providing these opinions, the examiner must consider the Veteran's reports of chronic respiratory symptoms since service.

For all opinions, the examiner must provide an explanation of the rationale based on the facts and medical principles.  If the examiner is unable to offer an opinion that has been requested, the examiner should so state and then provide an explanation should as to why. 

5.  Finally, after undertaking any other indicated development, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


